NO. 07-07-0499-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   MARCH 31, 2009

                         ______________________________

                            IN THE MATTER OF S.D.S.
                       _________________________________

                FROM THE COUNTY COURT OF SWISHER COUNTY;

                           SITTING AS A JUVENILE COURT

                    NO. 439; HON.HAROLD KEETER, PRESIDING
                        _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, S.D.S.,1 appeals the disposition in his juvenile case contending that

Swisher County did not have proper jurisdiction to hear his case because he did not have

notice of the case’s transfer from Potter County. We dismiss for want of jurisdiction.




      1
        In accordance with Texas Rules of Appellate Procedure, the juvenile will be
referred to by an alias. See TEX . R. APP. P. 9.8(c).
Factual Background


       On August 20, 2007, the Potter County Attorney’s office filed a petition alleging that

S.D.S. had engaged in delinquent conduct and prayed that, upon a finding that the child

had engaged in delinquent conduct, S.D.S.’s care, custody, and control be disposed by the

trial court including the possibility of S.D.S.’s commitment to the Texas Youth Commission.

On September 12th, the trial court held a hearing and adjudicated S.D.S. as having

engaged in delinquent conduct. On September 28th, the Potter County Attorney’s Office

filed a motion to transfer disposition in the case to the juvenile’s county of residence,

Swisher County. See TEX . FAMILY CODE ANN . § 51.07 (Vernon 2008).2 However, neither

S.D.S. nor his attorney were served with the Motion to Transfer or the corresponding order

granting the transfer.


       On November 19th, a disposition hearing was held in Swisher County before the

county court judge. Although S.D.S. and his attorney were present at the disposition

hearing, a review of an audio recording of the hearing does not establish that S.D.S.

objected to the commencement of the disposition hearing based on the failure of the State

to give S.D.S. notice of the filing of the motion for transfer of the hearing. After hearing

evidence, the trial court concluded that S.D.S. had engaged in delinquent conduct,

determined that S.D.S. was in need of rehabilitation, and that it was in his best interest and

in the best interest of the community to commit S.D.S. to the care, custody, and control of




       2
         Further references to the Texas Family Code will be by reference to “§ __” or
“section __.”

                                             -2-
the Texas Youth Commission for an indeterminate period not to exceed S.D.S.’s 19th

birthday.


       Although S.D.S. and his attorney attended the disposition hearing, S.D.S. was not

served with a copy of the motion for transfer. S.D.S. appeals contending that, because

notice of the transfer was not served upon him, Swisher County did not have jurisdiction

to enter the disposition order. Therefore, S.D.S. contends that the disposition order must

be vacated.


Law and Analysis


       As a threshold matter, we consider our jurisdiction to review the challenged order.

S.D.S. does not contest that Potter County had jurisdiction over the initial adjudication

proceeding. § 51.04. Although S.D.S. framed the issue as one of jurisdiction, the issue is

actually one of venue. See § 51.06(a). Venue is not a constitutional requirement; rather,

it is a statutory requirement.3 See id. A juvenile's right to appeal in a juvenile proceeding

is controlled by section 56.01(c). § 56.01(c); In re R.J.M., 211 S.W.3d 393, 394

(Tex.App.–San Antonio 2006, pet. denied). However, section 56.01 does not authorize an

appeal from a transfer order issued under section 51.07. See § 56.01(c). When a



       3
         Although the State, in its brief, states that there is no evidence in the record that
an objection was made regarding the notice issue, the audio recording does contain an
inaudible discourse between S.D.S.’s attorney and the trial judge at the commencement
of the disposition hearing. For analysis purposes, we will assume that an objection was
made as to venue. But see TEX . R. CIV. P. 86(1); In re D.D.C., No. 05-97-01844-CV, 1998
WL 265178, at *2 (Tex.App.–Dallas May 27, 1998, no pet.) (not designated for publication)
(objection to improper venue is waived if not made by written motion filed prior to or
concurrently with any other plea, pleading, or motion other than a special appearance).

                                             -3-
legislative enactment says a juvenile may appeal orders delineated in the statute, there is

no right to appeal orders not so included. In re R.J.M., 211 S.W.3d at 394; See In re J.H.,

176 S.W.3d 677, 679 (Tex.App.–Dallas 2005, no pet.). Neither section 56.01 or 51.07

expressly allow a juvenile to appeal from a motion to transfer. Therefore, applying the plain

language of section 56.01(c), we conclude that an order transferring the cause to another

county under section 57.01 is not an appealable order. See In re R.J.M., 211 S.W.3d at

394; In re J.H., 176 S.W.3d at 679.


Conclusion


       Because the controlling statute does not authorize an appeal from a transfer order

issued under section 51.07, we conclude the order transferring S.D.S.’s case to another

county for disposition is not an appealable order. In re M.A.O., No. 04-07-00658-CV, 2008
WL 5170297, at *6, (Tex.App.–San Antonio Dec. 10, 2008, no pet. h.). Because the

transfer order is not an appealable order, we are without jurisdiction to consider S.D.S.’s

issue and must dismiss the appeal. Id.




                                   Mackey K. Hancock
                                        Justice




                                             -4-